MEMORANDUM **
Emilio Ceja-Zavala appeals from his guilty-plea conviction and 121-month sentence imposed for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm the conviction and remand the sentence.
Ceja-Zavala contends that his guilty plea was unknowing and involuntary be*568cause had he known about the post-plea changes to sentencing law brought about by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), he would not have entered the change of plea. His contention fails. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (stating that changes in sentencing law imposed by Booker do not render a pre-Booker guilty plea involuntary).
Nevertheless, because Ceja-Zavala was sentenced under the then-mandatory guidelines, we remand the case for further proceedings consistent with Ameline. See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005) (extending Ameline’s limited remand procedure to non-constitutional Booker error).
The conviction is AFFIRMED and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.